Citation Nr: 1128393	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was remanded by the Board in June 2008, May 2009, and November 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011 the Veteran's representative indicated that the Veteran is seeking to reopen his claim of service connection for right ear hearing loss.  The Board notes that the issue of service connection for right ear hearing loss is inextricably intertwined with the Veteran's claim for an increased rating for left ear hearing loss currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, a decision on the issue of entitlement to a compensable initial evaluation for left ear hearing loss is deferred pending AOJ adjudication of the Veteran's right ear hearing loss claim.

In March 2011, the Veteran submitted a statement from his wife in support of his claim.  This statement was received by VA subsequent to issuance of a March 2011 supplemental statement of the case (SSOC).  The Board notes that VA regulations require that pertinent evidence submitted by the Veteran must be referred to the agency of original jurisdiction (AOJ) for review and preparation of an SSOC unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  In this case no waiver of AOJ review has been received.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the Veteran that the November 2005 rating decision denied service connection for right ear hearing loss on the basis that there was medical evidence that the Veteran's current hearing loss was unrelated to service, and that the evidence which would be necessary to establish service connection would be medical evidence of a link between the Veteran's current right ear hearing loss and service.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran should be provided with notice of the elements necessary to establish the underlying claim of entitlement to service connection.

2.  Adjudicate the Veteran's claim that he has submitted new and material evidence sufficient to reopen his claim for service connection for right ear hearing loss.

3.  Upon completion of the above requested development, reconsider the Veteran's claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case showing consideration of all evidence received since the March 2011 supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


